               IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


BRANDY MAI,


       Plaintiff,

V.                                                      CASE NO. CV418-277


NINE LINE APPAREL, INC., d/b/a                                                              cz

Nine Line, a domestic profit
corporation,                                                                          --I




        Defendant.




                                      ORDER                                  ' -J
                                                                                /
        Before    the    Court   is    Defendant's          Motion   for   Sanctions


(Doc.     17),        Plaintiff's       Motion        for     Sanctions      against

Defendant (Doc. 22), Defendant's Motion to Seal (Doc. 14),

and Defendant's Motion to Withdraw its Motion to Seal (Doc.

18).    For     the     following      reasons.       Defendant's       Motion      for

Sanctions (Doc. 17) is GRANTED IN PART AND DENIED IN PART

and     Plaintiff's       Motion      for     Sanctions       Against      Defendant

(Doc.    22)     is DENIED.      Additionally,         Defendant's         Motion     to

Withdraw       its    Motion   to     Seal    (Doc.    18)     is    GRANTED.    As    a

result. Defendant's Motion to Seal (Doc. 14) is DISMISSED.

                                    BACKGROUND


        Plaintiff Brandy Mai filed this action on November 27,

2018    alleging        that   she,    a     female    disabled       veteran,      was

subjected       to    discrimination         based     on     her    disability       in

violation of the Americans with Disability Act as Amended
